Citation Nr: 0733028	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-37 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE


Entitlement to VA payment or reimbursement for non-VA medical 
expenses incurred from June 19, 1995, through June 29, 1995.


REPRESENTATION

Appellant represented by:	Selina Gore, Power of Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1959 until August 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Medical Center in Gainesville, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in his substantive appeal received in December 2006, the 
veteran requested a hearing before a Veteran's Law Judge 
sitting at the local Regional Office (RO).  Such hearing has 
not been provided.  Moreover, the record does not indicate 
that the veteran has withdrawn his hearing request.  

It is also noted that the claims file does not contain a copy 
of the decision issued on by the Veterans Health 
Administration to deny the veteran's request for payment or 
reimbursement of unauthorized medical expenses.  A copy of 
such decision should be obtained and associated with the 
record.


Accordingly, the case is REMANDED for the following action:

1.   The veteran should be scheduled for 
an in-person hearing before a traveling 
Veteran's Law Judge at the St. 
Petersburg, Florida, RO.  The veteran 
should be apprised of the next available 
date for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an 
alternative.    

2.  Associate a copy of the original 
decision of the Veterans Hospital 
Administration Committee with the claims 
folder, to the extent possible.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



